DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 04/07/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the following requirements have not been met: (a) a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or (b) a written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,440,241. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claim 1 of the present application, when given the information provided by claims 1 and 6 of U.S. Patent No. 10,440,241.
For example, claim 1 of the present application is taught or suggested to a skilled artisan by the subject matter of either one of claims 1 and 6 of U.S. Patent No. 10,440,241, as follows.


Suggested by claim 1 line 1 of U.S. Patent No. 10,440,241.
A medical image processing system, comprising: 

Suggested by claim 1 lines 3-5 of U.S. Patent No. 10,440,241.

obtain a medical image generated by a medical imaging device;

Suggested by claim 1 lines 9-10 of U.S. Patent No. 10,440,241.
perform processing on the medical image by time-dividing in a vertical direction,

Obvious in view of at least claim 6 of U.S. Patent No. 10,440,241 in that a reference area corresponds to a reference pixel in the divided surgical image.
wherein a first processing range in a first period obtained by time-dividing the medical image in the vertical direction includes a reference area for processing in a second period after the first period.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2013/0271757 A1) in view of Diard (US 2005/0041031 A1), further in view of Tanaka et al. (US 2012/0110224 A1).

It should be noted that horizontal division in the Diard prior art seems to correspond to what Applicant claims as vertical division. Furthermore, Diard’s vertical division seems to correspond to Applicant’s horizontal division. Examination will proceed based on this understanding.

Concerning claim 1, Kang et al. (hereinafter Kang) discloses a surgical image processing apparatus (corresponding to the claimed medical image processing system), comprising:
circuity configured to
obtain a medical image generated by a medical imaging device (¶0177: endoscopic imaging; ¶0080, ¶0109, ¶0156: use of multiple GPUs). 
Not explicitly taught is circuitry configured to perform processing on the medical image by time-dividing in a vertical direction, wherein a first processing range for first processing in a first period obtained by time-dividing the medical image in the vertical direction includes a 
Diard discloses adaptive load balancing in a multi-processor graphics processing system (Abstract), comprising: 
circuitry configured to 
perform processing on the medical image by time-dividing in a vertical direction (fig. 6: 602, 604 & 606), 
wherein a first processing range for first processing in a first period obtained by time-dividing the medical image in the vertical direction includes a reference area for second processing in a second period after the first period, the reference area including a plurality of pixels (¶¶0057-0058: “…increasing the number of lines that GPU 114a will render for the next frame. GPU 114a may need access to data for some or all of lines P+1 through P' of the current frame in order to correctly process the next frame”, ¶0063: control of the timing and processes to perform the rendering to reduce overhead, corresponding to the use of a reference pixel), and the second processing uses results of the first processing of the reference area (¶¶0057-0058, ¶0063). It would therefore have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Kang and Diard in order to provide more efficient load balancing in a multiple-GPU architecture. Kang and Diard fail to explicitly teach the second period subsequent and adjacent to the first period.
Tanaka et al. (hereinafter Tanaka) teaches an image processing apparatus showing a pipeline process in which a second period is subsequent and adjacent to a first period (fig. 10 & figs. 12A-12B). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the Tanaka, ¶0124).

Concerning claim 2, Diard further discloses, wherein the circuitry includes graphics processing circuits (¶0030, ¶0038: processing of an image is divided by a plurality of GPUs working in parallel; figs. 6 & 8).
Concerning claim 3, Tanaka further, wherein the processing performed by the circuitry is configured to perform filtering processing using n-stage filters on the medical image (¶¶0085-0087). It would therefore have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the Kang in view of Diard invention to incorporate the teachings of Tanaka in order to reduce a loss time of each pipeline process (Tanaka, ¶0018).

Concerning claim 4, Tanaka further discloses, wherein the filtering processing is a sequentially processing on the predetermined time ranges obtained by dividing the medical image in the vertical direction, downward from a predetermined time range at an uppermost stage in the vertical direction (¶¶0085-0087 & ¶0100-0102: filtering per block).

Concerning claim 5, Diard further discloses, wherein the circuitry is configured to control a timing for computation based on an amount of processing performed on the medical image and a processing speed (¶¶0057-0058, ¶0063: control of the timing and processes to perform the rendering).

Tanaka, fig. 10-11 & 12A-12B, showing the timing for all the different processes using the other zones for a processing, thus filtering, Diard, figs. 1-2 & ¶¶0057-0058, ¶0063: showing the control of the timing and processes (by the CPU) to perform the rendering to reduce overhead, corresponding to the use of a reference pixel).

Concerning claim 7, Kang in view of Diard, further in view of Tanaka further discloses, wherein the circuitry includes a memory configured to buffer a result of processing, and in the processing in the second period, the circuitry is configured to execute using a result of processing corresponding to the reference pixel, the result of processing in the first period being buffered in the memory and including the result of processing corresponding to the reference pixel (Tanaka, fig. 10-11 & 12A-12B, showing the timing for all the different processes using the other zones for a processing, thus filtering, Diard, figs. 1-2 & ¶¶0057-0058, ¶0063: showing the control of the timing and processes (by the CPU) to perform the rendering to reduce overhead, corresponding to the use of a reference pixel).

Concerning claim 8, Diard further discloses, wherein the circuitry includes a memory configured to buffer a result of processing, a processing range for an uppermost stage in the vertical direction of the ranges obtained by dividing the medical image in the vertical direction is Tanaka, fig. 10-11 & 12A-12B, showing the timing for all the different processes using the other zones for a processing, thus filtering, Diard, figs. 1-2 & ¶¶0057-0058, ¶0063: showing the control of the timing and processes (by the CPU) to perform the rendering to reduce overhead, corresponding to the use of a reference pixel and using the memory 116), and the circuitry executes, when executing arithmetic processing for the processing by the filter, arithmetic processing using a result of processing corresponding to the reference pixel in processing using the reference pixel, a result of processing of filtering processing up to a pre-stage being buffered in the memory and including the result of processing corresponding to the reference pixel (Tanaka, fig. 10-11 & 12A-12B, showing the timing for all the different processes using the other zones for a processing, thus filtering, for a multistage and having an intermediate storage via memories 52, Diard, figs. 1-2 & ¶¶0057-0058, ¶0063: showing the control of the timing and processes (by the CPU) to perform the rendering to reduce overhead, corresponding to the use of a reference pixel).

Concerning claim 9, Kang further discloses, wherein the medical image is obtained by an endoscope (¶0177: endoscopic imaging & claim 11).

Claim 10 is directed to an endoscope image processing system comprising the same limitations as claims 1 and 9 and is rejected under the same rationale.



Claim 12 is the corresponding image processing method to the medical image processing system of claim 2 and is rejected under the same rationale.

Claim 13 is the corresponding image processing method to the medical image processing system of claim 3 and is rejected under the same rationale.

Claim 14 is the corresponding image processing method to the medical image processing system of claim 4 and is rejected under the same rationale.

Claim 15 is the corresponding image processing method to the medical image processing system of claim 5 and is rejected under the same rationale.

Claim 16 is the corresponding image processing method to the medical image processing system of claim 6 and is rejected under the same rationale.

Claim 17 is the corresponding image processing method to the medical image processing system of claim 7 and is rejected under the same rationale.

Claim 18 is the corresponding image processing method to the medical image processing system of claim 8 and is rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 03/01/2021, concerning the rejection of claim 1 under 35 U.S.C. § 103, have been fully considered but they are not persuasive.

Concerning claims 1 and 10-11, Applicant alleges “The outstanding Office Action asserts that Diard describes the claimed reference area for second processing. Office Action at p. 7. However, Diard only describes a reference pixel and not a reference area that includes a plurality of pixels. Diard at [0057]-[0058] and [0063], Therefore, Diard does not disclose or suggest the newly amended features of Claim 1.”. The Examiner respectfully disagrees.
Paragraph [0057] of Diard discloses a situation wherein, GPUs 114a, 114b have finished rendering a current frame, the value of P is changed to a larger value P', increasing the number of lines that GPU 114a will render for the next frame. GPU 114a may need access to data for some or all of lines P+1 through P' of the current frame in order to correctly process the next frame. That is to say, Diard teaches a reference area comprising a plurality of pixels (i.e., some or all of lines P+1 through P' of the current frame). Accordingly, the examiner maintains the rejection of claims 1, 10 and 11 under Kang, Diard and Tanaka.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425